DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Based upon the most recently submitted claims the examiner draws the recited means in claims 1-20 to the structure of a microprocessor based electronic terminal coupled via a network to communicate/stream representations of audio signals to another microprocessor based terminal as shown in applicant’s fig. 1.
‘Spatial audio signal’ as used in the claims, refers to any combination of data representing audio waveforms and associated parameters.
The term ‘rule’ as used in the specification and as amended into the claims is described in any detail. ‘Rule’ is read as an implementation via dsp hardware and software to process a signal in some defined manner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-20, it is not clear how to read transmit/store and received/retrieved as they are two distinct steps.  Applicant’s drawings appears to support transmitting and receiving as per the streaming shown in applicant’s figure. 1.
As per claim 3, ‘the apparatus as claimed in claim 3, wherein the at least one augmentation control parameter comprises a level defining the control behaviour for the rendering comprises at least one of:’ does not make sense and appears to be recited incorrectly.
As per claim 16, it is not clear how to read control behavior as it is only recited in the alternative in parent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 1-8,10-11,13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delamont (US 20200368616 A1).

As per claim 1, Delamont discloses an apparatus comprising means for: 
at least one processor (Fig. 1b, processor units memory and storage) and at least one non-transitory memory including a computer program code, the at least one memory and the computer code configured to, with the at least one processor, cause the apparatus at least to: 
obtain at least one spatial audio signal comprising at least one audio signal (the combination of inputs from the cameras 7 and other sensors including sensors 9 of the device of fig. 1b, in order to determine the mesh and 3d model, para. 81 also the audio obtained by encoder 15 as per para. 138), wherein the at least one spatial audio signal defines an audio scene (the mesh and model upon which the virtual objects are placed, where the objects include audio objects including the simulated effect of the audio source based on tracking from sensors 9, para. 106) forming at least in part an immersive media content (the terminals are part of a game and AR, para. 1, each of which are immersive media content); 
obtain at least one augmentation control parameter associated with the spatial audio signal (encoder 15 obtains sensory or locational data, para. 138, which is used for local rendering), wherein the at least one augmentation control parameter is configured to define at least one rule for augmentation of (the augmentation control parameter is used in the rendering of the audio scene, as such its interaction with the decoder/renderer defines a rule for augmentation of the audio scene based on what the parameter does to the audio scene) a rendering of the audio scene (used in the local rendering or rendering of a particular game object para. 139 at a server, or locally rendered via rendering module 27 fig. 2), also to create the stereoscopic effect in para. 138, where the objects can include audio as per the 3d audio in para. 101, including the audio source in para. 106); and 

transmitting/storing transmit/store the at least one spatial audio signal and the at least one augmentation control parameter (in fig. 7, each terminal transmits the signaling to the game servers), the at least one spatial audio signal and the at least one augmentation control parameter is configured to enable a renderer so as to  receive or retrieve the at least one spatial audio signal and the at least augmentation control parameter for control at least in part of the rendering of the audio scene based on the at least one augmentation control parameter (the augmentation control parameters and spatial audio signals are used to locally render the game objects via the decoder as per para. 139, where game objects include audio; as such the decoder must be configured to receive or retrieve  both the augmentation control parameters and spatial audio signals ).

Per claim 2, The apparatus as claimed in claim 1, wherein the at least one spatial audio signals comprises at least one spatial parameter associated with the at least one audio signal configured to define at least one audio object located at a defined position (any of the parameters from any of the means in para. 141 to track the movement of objects, which is used to generate global mesh data which is then used to render game objects via encoders and decoders, which includes 3d audio para. 143, as further described in para. 101, where the audio signal is the laser beam sound and the spatial audio parameter the cartesian coordinates and the pitch roll and yaw para. 106 ) , 
wherein the at least one augmentation control parameter comprises information on identifying which of the at least one audio object is muted or moved (the motion of the laser beam passing as per para. 106 is identified in terms of the parameters) with the renderer within the rendering of the audio scene.

	Per claim 3, The apparatus as claimed in claim 1, wherein the at least one augmentation control parameter comprises at least one of: 
a location defining a position or region within the audio scene the rendering is controlled (not address as recited in the alternative); 
a level defining a control behaviour for the rendering; a time defining when a control of the rendering is active  (not address as recited in the alternative); [[and]] or 
a trigger criteria defining when a control of the rendering is active (the trigger of a user firing a laser gun to produce the virtual laser beam with the rendering defined in para. 106).

	As per claim 4, the apparatus as claimed in claim 3, wherein the at least one augmentation control parameter comprises a level defining the control behaviour for the rendering (the volume/amplitude level required by the laser beam cited in the above rejections) ; where the augmentation control parameter further comprises comprises at least one of: 
(not mapped as recited in the alternative)
a first spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows no spatial augmentation of the audio scene; 

(not mapped as recited in the alternative)
a second spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows spatial augmentation of the audio scene [[by]] with a spatial augmentation audio signal in a limited range of directions from a reference position; 

(not mapped as recited in the alternative)
a third spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows free spatial augmentation of the audio scene [[by]] with a spatial augmentation audio signal; 

a fourth spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows augmentation of the audio scene of a voice audio object (voice can be communicated per para. 471 where it is agmented as described in the above claim rejections); 

(not mapped as recited in the alternative)
a fifth spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows spatial augmentation of the audio scene of audio objects; 

(not mapped as recited in the alternative)
a sixth spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows spatial augmentation of the audio scene of audio objects within a defined sector defined from a reference direction; [[and]] or 

(not mapped as recited in the alternative)
a seventh spatial augmentation control wherein the rendering of the audio scene based on the at least one augmentation control parameter allows spatial augmentation of the audio scene audio objects and ambience parts.

As per claim 5, An apparatus (another one of the terminals disclosed in fig. 1ab receiving the rendering information as per the claim 1 rejection and further as described in para. 142,143) comprising means for: at least one processor and at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 

obtain at least one spatial augmentation audio signal comprising at least one augmentation audio signal and at least one spatial parameter associated with the at least one augmentation audio signal (the transmitted spatial audio signal and augmentation control parameter cited in the claim 1 rejection, as received by the another terminal cited above is the spatial augmentation audio signal with a spatial parameter and augmentation audio signal, which are the recovered signals at the decoder of the another terminal)   ; and 

transmit/store (the processing and rendering at the decoder at the another terminal requires transmitting and storing of the received signals cited above)  the at least one spatial augmentation audio signal is configured to enable a renderer to receive or retrieve the atr least one spatial augmentation audio signal, 
wherein the least one spatial augmentation audio signal being received/retrieved at a renderer (the rendering module 27) for rendering of an audio scene based on at least one audio signal augmented with the at least one spatial augmentation audio signal (the parameters as applied to the audio in order to create the 3d audio as cited in the claim 1 rejection, where multiple audio objects can exist, where an additional audio object is at least one audio signal that is augmented by the spatial augmentation audio signal) and is controlled at least in part based on at least one augmentation control parameter (the 3D audio is additionally rendered based on augmentation control parameters including the parameters representing the head orientation as described in para. 145);
where the at least one augmentation control parameter is configured to define at least one rule for augmentation of the audio scene(as per the claim 1 rejection).

As per claim 6, The apparatus as claimed in claim 5, wherein the at least one spatial parameter associated with the at least one augmentation audio signal comprises at least one of: 
at least one defined voice object part (not mapped as recited in the alternative); 
at least one defined audio object part (the 3d audio is by definition comprised of defined audio objects, part of which are defined by the associated spatial parameter); 
at least one ambience part(not mapped as recited in the alternative); 
at least position related to at least one part of the at least one augmentation audio signal  (not mapped as recited in the alternative); 
at least one orientation related to at least one part of the at least one augmentation audio signal  (not mapped as recited in the alternative); [[and]] or 
at least one shape related to at least one part of the at least one augmentation audio signal  (not mapped as recited in the alternative).

As per claim 7, The apparatus as claimed in claim 1, where the at least one memory and the computer code are configured to, with the at least one processor is further caused to: 
obtain at least one spatial augmentation audio signal; and 
rendering render the audio scene based on the at least one spatial audio signal and the at least one spatial augmentation audio signal, wherein the rendering is controlled at least in part based on the at least one augmentation control parameter (analogous to the obtaining and rendering (via the renderer) cited in the claim 5 rejection, the terminal of the claim 1 rejection also renders received spatial augmentation audio signals in the same manner cited in the claim 5 rejection).

As per claim 8, The apparatus as claimed in claim 7, wherein the obtained at least one spatial audio signal causes the apparatus to decode from a first bit stream the at least one spatial augmentation audio signal and the at least one augmentation control parameter (the received spatial audio signal decodes the bitstream via the decoder 16 via the spatial audio signal and augmentation control parameter in the same manner described in the claim 5 rejection, except using the signaling received by the terminal of the claim 1 rejection).

As per claim 10, the apparatus as claimed in claim 8, wherein the obtained at least one augmentation control parameter is associated with the at least one audio signal (as per the claim 1 rejection), where where the at least one memory and the computer code are configured to, with the at least one processor further cause the apparatus to decode from the first bit stream the at least one augmentation control parameter associated with the at least one audio signal  (the received spatial audio signal decodes the bitstream via the decoder 16 via the spatial audio signal and augmentation control parameter in the same manner described in the claim 5 rejection, except using the signaling received by the terminal of the claim 1 rejection).
As per claim 11, the apparatus as claimed in claim 7, wherein the obtained at least one spatial augmentation audio signal further causes the apparatus to decode from a second bit stream the at least one spatial augmentation audio signal  (the received spatial audio signal decodes the bitstream via the decoder 16 via the spatial audio signal and augmentation control parameter in the same manner described in the claim 5 rejection, except using the signaling received by the terminal of the claim 1 rejection, noting that audio signals and parameters can be received in separate, including a second bitstreams such as from the server and from multiple other terminals as shown in the network shown in fig. 7).

As per claim 13, The apparatus as claimed in claim 11, wherein the obtained at least one spatial augmentation audio signal further causes the apparatus to decode from the second bit stream the at least one spatial parameter associated with the at least one spatial augmentation audio signal  (the received spatial audio signal decodes the bitstream via the decoder 16 via the spatial audio signal and augmentation control parameter in the same manner described in the claim 5 rejection, except using the signaling received by the terminal of the claim 1 rejection, noting that audio signals and parameters can be received in separate, including a second bitstreams such as from the server and from multiple other terminals as shown in the network shown in fig. 7).

As per claim 14, The apparatus as claimed in claim 7, wherein the at least one spatial audio signal comprises at least one spatial parameter configured to define at least one audio object located at a defined position, the at least one augmentation control parameter comprises information on identifying which of the at least one audio object is muted or moved, wherein the means for rendering the rendered audio scene further causes the apparatus to mute or move the identified at least one audio object within the audio scene (the parameters indicating movement of the objects as per the claim 2 rejection).

As per claim 15, The apparatus as claimed in claim 7, wherein the rendered audio scene is controlled at least in part based on the at least one augmentation control parameter, where the augmentation control parameter is further configured for at least one of: 
defining a position or region within the audio scene within which rendering is controlled; 
defining at least one control behaviour for the rendering; 
defining an active period within which rendering is controlled; [[and]] or 
defining a trigger criteria for activating when the rendering is controlled (as per the claim 3 rejection).

As per claim 16, the apparatus as claimed in claim 15, where the at least one control augmentation control parameter is configured for defining the at least one control behavior for the rendering (this is recited in the alternative in claim 15, where the parameter defines a rule as per the claim 1 rejection which by definition defines a control behavior for the rendering because it is a rule),

wherein the defined at least one control behaviour for the rendering is further for at least one of: 
rendering of the audio scene allows no spatial augmentation of the audio scene;
 rendering of the audio scene allows spatial augmentation of the audio scene with the at least one spatial augmentation audio signal in a limited range of directions from a reference position; 
rendering of the audio scene allows free spatial augmentation of the audio scene by a with the at least one spatial augmentation audio signal; 
rendering of the audio scene allows augmentation of the audio scene of a voice audio object; 
rendering of the audio scene allows spatial augmentation of the audio scene of audio objects; 
rendering of the audio scene allows spatial augmentation of the audio scene of audio objects within a defined sector defined from a reference direction; [[and]] or 
rendering of the audio scene allows spatial augmentation of the audio scene audio objects and ambience parts (as per the claim 4 rejection).

As per claim 17, the apparatus of the claim 5 rejection performs A method comprising: 
obtaining at least one spatial augmentation audio signal comprising at least one augmentation audio signal and at least one spatial parameter associated with the at least one augmentation audio signal; and 
transmitting/storing the at least one spatial augmentation audio signal, wherein the least one spatial augmentation audio signal is configured to enable a renderer to receive or retrieve the at least one spatial augmentation audio signal for rendering of an audio scene based on at least one audio signal augmented with the at least one spatial augmentation audio signal and is controlled at least in part based on at least one augmentation control parameter (as per the claim 5 rejection), wherein the at least one augmentation control parameter is configured to define at least one rule for augmentation of the audio scene (as per the claim 1 rejection).

As per claim 18, the method as claimed in claim 17, wherein the at least one spatial parameter associated with the at least one augmentation audio signal comprising at least one of: 
at least one defined voice object part; 
at least one defined audio object part (as per the claim 6 rejection); 
at least one ambience part; 
at least position related to at least one part of the at least one augmentation audio signal; [[and]] or 
at least one orientation related to at least one part of the at least one augmentation audio signal; and 
at least one shape related to at least one part of the at least one augmentation audio signal .

As per claim 19, the apparatus of the claim 1 rejection performs a method comprising: 

obtaining at least one spatial audio signal comprising at least one audio signal, wherein the at least one spatial audio signal defines an audio scene forming at least in part an immersive media content (per the claim 1 rejection); 
obtaining at least one augmentation control parameter associated with the at least one spatial audio signal (per the claim 1 rejection), wherein the at least one augmentation control parameter is configured to define at least one rule for augmentation of a rendering of the audio scene; 
obtaining at least one spatial augmentation audio signal (as per the claim 5 rejection, noting that the terminal of claim 1 rejection can transmit and receive the 3d audio from/to the terminal of the claim 5 rejection); and 
rendering the audio scene based on the at least one spatial audio signal and the at least one spatial augmentation audio signal and the rendering of the audio scene is controlled at least in part based on the at least one augmentation control parameter (as per the claim 5 rejection).

As per claim 20, The method as claimed in claim 19, wherein obtaining at least one spatial audio signal comprising at least one audio signal further comprises:
 decoding from a first bit stream the at least one spatial audio signal and the at least one augmentation control parameter (the decoder is used to recover the audio signals and parameters via decoder 16 in fig. 1b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delamont (US 20200368616 A1).

As per claim 9, Delamont discloses network connections/first bitstream to carry audio and video data between terminals and servers as per the claim 1 and 5 rejections, but does not specify the particular protocol for the network communication.
The examiner takes official notice it is well known in the art to use existing signaling protocols including well known MPEG standards, including MPEG-1, for the purpose of compatibility with existing standards.
As per claim 12, the apparatus as claimed in claim 11, wherein the second bit stream is a low-delay path bit stream (the mpeg-1 protocol is a low-delay path protocol).


Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 2, 2022